Exhibit 10.3
 
 
FIRST AMENDMENT TO
AMENDED AND RESTATED CHANGE OF CONTROL AGREEMENT




THIS FIRST AMENDMENT TO AMENDED AND RESTATED CHANGE OF CONTROL AGREEMENT (this
"Amendment") is made and entered into as of December 31, 2012 (the "Effective
Date") by and between THE FEMALE HEALTH COMPANY a Wisconsin corporation (the
"Company"), and O.B. PARRISH (the "Executive").  Capitalized terms used herein
but not defined shall have the meanings given such terms in the Original
Agreement (as defined below).


RECITALS


A.           The Company and the Executive have previously entered into an
Amended and Restated Change of Control Agreement dated as of October 1, 2005
(the "Original Agreement"), pursuant to which the Company agreed to pay the
Executive certain compensation and benefits upon a Change of Control of the
Company.


B.           The Company and the Executive desire to amend the Original
Agreement in accordance with the terms and conditions hereof.


AGREEMENTS


In consideration of the premises and the mutual covenants set forth in the
Original Agreement and in this Amendment, the Company and the Executive agree to
amend the provisions of the Original Agreement as follows:


1.           Code section 409A. Section 5(e) of the Original Agreement is hereby
amended and restated in its entirety to read as follows:


5(e).           Compliance with Code section 409A.  To the extent any amount
payable under this Agreement is considered "nonqualified deferred compensation"
under Code section 409A, the Company shall not accelerate or defer the time or
schedule of any payment to be made hereunder and such payments may only be made
if the Executive has previously "separated from service" with the Company as
defined under Code section 409A.  To the extent the Executive is a "specified
employee" as defined under Treasury Regulation section 1.409A-1(i)(1), any
payment of nonqualified deferred compensation following the Executive's
separation from service by reason other than death that is not otherwise exempt
from Code section 409A shall be paid on the first payroll period of the Company
that is at least 6-months after the Executive's separation from service.  It is
expressly contemplated by the parties that this Agreement will conform to, and
be interpreted to comply with, Code section 409A.


 
 

--------------------------------------------------------------------------------

 
2.           Full Force and Effect; Conflict; Amendments.  Except as expressly
modified or varied by this Amendment, all of the terms, covenants and conditions
of the Original Agreement shall remain in full force and effect.  If there is a
conflict between the provisions of the Original Agreement and the provisions of
this Amendment, then the provisions of this Amendment shall control.  This
Amendment may only be amended in writing executed by each of the Company and the
Executive and the terms hereof shall be binding upon, and inure to the benefit
of, the respective successors, assigns and heirs of the Company and the
Executive.


3.           Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be considered an original and together shall
constitute one in the same instrument.  Signatures delivered by facsimile or by
e-mail in portable document format ("pdf") shall be binding for all purposes
hereof.


[Signature page to follow]


 
2

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.


THE COMPANY:


THE FEMALE HEALTH COMPANY


BY  /s/  Michele Greco 
     Michele Greco, Vice President and Chief
     Financial Officer


EXECUTIVE:


/s/  O.B. Parrish 
O.B. Parrish


 
 
3

--------------------------------------------------------------------------------